May 1, 2012




                                     JUDGMENT

                        The Fourteenth Court of Appeals
      JAMES PITTMAN MCGEHEE AND JULES H. BOHNN, M.D., Appellants

NO. 14-10-00905-CV
NO. 14-10-00940-CV                        V.

        KERRY CARL HAGAN AND KERRY CARL HAGAN, P.C., Appellees
                        ____________________



       This cause, an appeal from the judgment in favor of appellees, KERRY CARL
HAGAN AND KERRY CARL HAGAN, P.C., signed September 21, 2010, was heard on
the transcript of the record. We have inspected the record and find error in part of the
judgment. We therefore order that the part of the judgment awarding appellee, KERRY
CARL HAGAN, P.C., $158,128.23 in damages against appellants, JAMES PITTMAN
MCGEHEE AND JULES H. BOHNN, M.D., jointly and severally, be REVERSED, and
we RENDER judgment that appellee, KERRY CARL HAGAN, P.C., take nothing on its
claims for breach of contract and tortious interference.

       We order the remainder of the judgment AFFIRMED.

       We order appellee, KERRY CARL HAGAN, P.C., to pay all costs incurred in this
appeal. We further order this decision certified below for observance.